CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam High Yield Trust: We consent to the use of our report dated October 15, 2009, incorporated in this Registration Statement by reference, to the Putnam High Yield Trust Fund and to the references to our firm under the captions "Financial Highlights" in the prospectuses and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /S/ KPMG LLP Boston, Massachusetts December 23, 2009
